                                  IPP International U.G. Declaration Exhibit A
                                   File Hashes for IP Address 73.136.135.133

ISP: Comcast Cable
Physical Location: Houston, TX



Hit Date UTC          File Hash                                           Title
03/27/2018 16:54:09   E1780D8C24DD2AE165C35DBC7ED14517D75482B6            Stripshow Sex

02/06/2018 06:54:30   B5B35285D69B3A88A7E3340A3B4E16E8E248EF10            Deeper and Deeper

01/24/2018 21:10:27   B72B204D1B19174D813D6B914782BD078F0147F7            Hot Coffee

01/06/2018 19:22:43   E4E29BB20D55A337B716CEF1048A095612CEA407            Hot and Wet

12/16/2017 10:17:05   2603421EF6EDDFD5C5EFB8F5BB79768698787247            Your Luckiest Night

12/05/2017 19:47:53   7D0726EF659D2AE7BD0C4EC5A5A645BAFE939672            Watch Me Cum For You

11/20/2017 22:36:33   2D6608CBEE5DD01B6DBAED28797E8D8DDA5373AC Fill Her Up

09/16/2017 09:40:04   2F80129F1FDA143B1E56E8CC37C7CB5E10D99839            Piano Concerto

08/07/2017 02:59:25   8FA1AB42DC1C48CF3855FB7B92C0BA37782BA12F            Emerald Love

08/01/2017 19:49:11   BF9F10165C9A8C538DDA991A57BA6CC876C65BE0            Sex For Three By The Sea


Total Statutory Claims Against Defendant: 10




                                                  EXHIBIT A
STX152
